Mr. Justice Walker delivered the opinion of the Court. The writ of scire facias in this case was issued and attested by the clerk of the circuit1 court, and recited a judgdment in the circuit court, but commanded the sheriff to summon the defendant to appear before the judge of the probate court. On motion leave was granted to amend by substituting the words “ circuit court” instead of “ probate court.” In this there was no error as decided by this court in a similar case between the same parties. Anthony vs. Humphries, 4 Eng. 176. Let the judgment be affirmed.